                Case 19-24089-GLT                 Doc      Filed 02/27/20 Entered 02/27/20 16:34:19                         Desc Main
                                                           Document      Page 1 of 3
Fill in this information to identify the case:
Debtor 1
                      DANTE CONDELUCI
Debtor 2
                      HEATHER CONDELUCI
(Spouse, if filing)

United States Bankruptcy Court for the:     WESTERN                    District of PA
                                                                                (State)
Case Number               19-24089 GLT




Official Form 410S2
Notice of Postpetition Mortgage Fees, Expenses, and Charges                                                                                   12/16

If the debtor’s plan provides for payment of postpetition contractual installments on your claim secured by a security interest in the
debtor’s principal residence, you must use this form to give notice of any fees, expenses, and charges incurred after the bankruptcy
filing that you assert are recoverable against the debtor or against the debtor’s principal residence.

File this form as a supplement to your proof of claim. See Bankruptcy Rule 3002.1.

Name of creditor:            FLAGSTAR BANK, FSB                                  Court claim no. (if known):         11

Last 4 digits of any number you use to
identify the debtor’s account:                     9306

Does this notice supplement a prior notice of postpetition fees,
expenses, and charges?

      No.
      Yes. Date of last notice:



Part 1:               Itemize Postpetition Fees, Expenses, and Charges

Itemize the fees, expenses, and charges incurred on the debtor’s mortgage account after the petition was filed. Do not include any escrow account
disbursements or any amounts previously itemized in a notice filed in this case. If the court has previously approved an amount, indicate that approval in
parentheses after the date the amount was incurred.
           Description                                                          Dates Incurred                                         Amount

1.        Late Charges
                                                                                                                            (1)   $
2.        Non-sufficient funds (NSF) fees
                                                                                                                            (2)   $
3.        Attorney fees
                                                                                                                            (3)   $
4.        Filing fees and court costs
                                                                                                                            (4)   $
5.        Bankruptcy/Proof of claim fees                                        12/06/2019 – Plan Review - $250.00
                                                                                12/12/2019 – Objection to Plan - $500.00
                                                                                12/17/2019 – POC preparation - $450.00
                                                                                12/17/2019 – POC 410A - $250.00             (5)   $1,450.00
6.        Appraisal/Broker's price opinion fees
                                                                                                                            (6)   $
7.        Property inspection fees
                                                                                                                            (7)   $
8.        Tax advances (non-escrow)
                                                                                                                            (8)   $
9.        Insurance advances (non-escrow)
                                                                                                                            (9)   $
10.       Property preservation expenses. Specify:_________________
                                                                                                                           (10)   $
11.       Other. Specify:____________________________________
                                                                                                                           (11)   $
12.       Other. Specify:____________________________________
                                                                                                                           (12)   $
13.       Other. Specify:____________________________________
                                                                                                                           (13)   $
14.       Other. Specify:____________________________________
                                                                                                                           (14)   $
Debtor 1       Case  19-24089-GLT
               DANTE CONDELUCI                    Doc        Filed 02/27/20 Entered
                                                                             Case Number02/27/20       16:34:19
                                                                                        (if known) 19-24089 GLT                    Desc Main
                                                             Document      Page 2 of 3


  The debtor or trustee may challenge whether the fees, expenses, and charges you listed are required to be paid.
  See 11 U.S.C. § 1322(b)(5) and Bankruptcy Rule 3002.1.


Part 2:         Sign Here


The person completing this Notice must sign it. Sign and print your name and your title, if any, and state your address and telephone
number.

Check the appropriate box.

         I am the creditor.

         I am the creditor’s authorized agent.


I declare under penalty of perjury that the information provided in this claim is true and correct to the best of my knowledge,
information, and reasonable belief.



X /s/ Jerome Blank, Esquire                                                                           Date     February 27, 2020
   Signature


Print:                Jerome Blank, Esq., Id. No.49736                                                 Title
                    First Name            Middle Name                   Last Name




Company               Phelan Hallinan Diamond & Jones, LLP


Address               1617 JFK Boulevard, Suite 1400


                      Philadelphia, PA 19103

                                                                                                               jerome.blank@phelanhallinan.c
Contact Phone         215-563-7000                                                                   Email     om
    Case 19-24089-GLT           Doc     Filed 02/27/20 Entered 02/27/20 16:34:19                      Desc Main
                                        Document      Page 3 of 3
Debtor 1   DANTE CONDELUCI                                          Case Number (if known) 19-24089 GLT




                          IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE WESTERN DISTRICT OF PENNSYLVANIA
  IN RE:                                                       :
  DANTE CONDELUCI                                              :    BK. No. 19-24089 GLT
  HEATHER CONDELUCI                                            :
                                   Debtors                     :    Chapter No. 13
                                                               :
  FLAGSTAR BANK, FSB                                           :    Document No.
                                   Movant                      :
                          v.                                   :
  DANTE CONDELUCI                                              :
  HEATHER CONDELUCI                                            :
                                   Respondents                 :

                                                    ORDER

  AND NOW, this          day of           , 2020, upon consideration of the NOTICE OF POST-PETITION
  FEES, EXPENSES AND CHARGES filed by FLAGSTAR BANK, FSB (movant) at Document No. ________
  in the above-captioned bankruptcy case,

           It is hereby ORDERED that on or before twenty-one (21) days from the date the Notice of Post-
  Petition Fees, Expenses and Charges was docketed, the Debtor(s) or Debtor’s counsel shall file, either:

              an AMENDED CHAPTER 13 PLAN;

              a DECLARATION that the existing Chapter 13 Plan is sufficient to fund the Plan with the
               modified debt; or

              an OBJECTION to the Notice of Mortgage Payment Change as stated, following which time the
               Court will schedule a hearing on the matter.

         The failure to timely file an Objection shall result in the allowance of the post-petition fees,
  expenses and charges without further order, notice or hearing.


                                                            Gregory L. Taddonio,
                                                            Bankruptcy Judge
